Per Curiam,
This case was properly left to the jury on the questions of negligence on the part of the defendant, and contributory ueg*410ligence on the part of the plaintiff. It was for the jury to say whether he was lawfully driving on the defendant’s track, and there was abundant reason for his being on the track. There were two tracks on the public road and they occupied nearly the whole width of the road, so that it was necessary for a person riding in a wagon to be partly on one of the tracks. There was also evidence to support the charge of negligence on the part of the company in regard to the rate of speed, and not giving any warning of the approach of the car. These questions were necessarily submitted to the jury who alone could decide them. The assignments of error are not sustained.
Judgment affirmed